Citation Nr: 9928173	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.   98-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original evaluation in excess of 40 percent 
for a low back disability.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from April 1987 to June 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection and 
assigned a 40 percent evaluation for a low back disability.  
In a March 1999 decision the RO denied a total disability 
rating based on individual unemployability.  The veteran was 
notified of the decision but no notice of disagreement has 
yet been received.  This issue is, therefore, not before the 
Board.


REMAND

The Board notes that additional development is needed in this 
case.  The appellant was evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998) for her low back disability.  
Diagnostic Code 5293 contains neurological criteria.  The 
appellant in December 1997 was given a VA examination.  The 
VA examination report did not contain a discussion of any of 
the neurological criteria set out in the diagnostic code.  
Moreover, some of the examiner's remarks on the physical 
examination are apparently in response to questions which are 
not of record, rendering parts of the examination confusing.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the VA 
Medical Center in Montgomery, Alabama 
forward current records of treatment the 
appellant has undergone for her low back 
disability.

2.  The RO should arrange for a VA 
neurologic and orthopedic examination(s) 
for the purpose of ascertaining the 
current nature and severity of the 
appellant's low back disability.  All 
appropriate tests and studies should be 
performed.  The examination(s) should 
include findings or comments on the 
presence or absence of symptoms 
compatible with sciatic neuropathy and 
the severity thereof, the presence or 
absence of muscle spasm, ankle jerks, 
signs of pain or other neurological 
findings.  Range of lumbar motion should 
be expressed in degrees.  The examiner(s) 
should describe any low back discogenic 
disease and its severity.  If the 
examiner(s) relates findings in response 
to questions on an examination form, 
those questions should be made a part of 
the record.

3.  The appellant should be given 
adequate notice of this examination, 
which includes advising her of the 
consequences of failure to report for the 
examination.  If she fails to report for 
the examination, this fact should be 
noted in the claims folder. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

5.  After completion of the above, the RO 
should reajudicate the appellant's claim 
for an original evaluation for her 
service connected low back disability 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  If the benefit sought 
is not granted, the appellant should be 
provided a Supplemental Statement of the 
Case.  The case should then be returned 
to the Board after completion of the 
usual adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

